Citation Nr: 1127747	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  03-23 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric disability other than PTSD, to include depression and a mood disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from June 1991 to September 1994.

The issue on appeal was most recently before the Board in April 2010.  The Veteran appealed the Board's April 2010 denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated March 9, 2011, the Court vacated the Board's April 2010 denial and remanded this matter to the Board for compliance with the instructions included in the March 2011 Joint Motion for Remand.

The Veteran appeared at a March 2003 Decision Review Officer (DRO) personal hearing and at a March 2007 Board hearing at the RO.  Transcripts are of record.

The Board notes that even though the Veteran raised a claim of entitlement for service connection specifically for PTSD, there is evidence that he has been diagnosed with other psychiatric disorders as well.  The Court of Appeals for Veterans Claims (Court) recently found that the use of 'condition(s)' in regulation 38 C.F.R. § 3.159(a)(3) indicates that a single claim can encompass more than one condition and that an appellant can reasonably expect that alternative current conditions within the scope of the filed claim will be considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Since the medical evidence includes diagnoses of psychiatric disorders other than PTSD, the Board believes that the issue of entitlement to service connection for a psychiatric disability other than PTSD is encompassed within the scope of the Veteran's claim on appeal.  The Board has set out this issue separately in this case, as reflected above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV). If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances, conditions, and hardships of the Veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

As noted in the Board's October 2008 remand, transcripts from the March 2003 hearing and the March 2007 Board hearing at the RO, altogether show that the Veteran testified that he engaged in hand to hand combat from February 1993 to March 1993 when pulling guard duty and that he had been fired upon while assigned to the 267th Quartermaster Company while in Somalia.  Military personnel records show that the Veteran was stationed in Somalia from January 1993 to May 1993.  The Board remanded the claim to obtain unit records.

Per the Board October 2008 remand, the RO contacted the U.S. Army and Joint Services Records Research Center (JSRRC) to request unit histories of the 267th Quartermaster Company from January 1993 to May 1993.  In response, the JSRRC sent a "Winter" bulletin.  As noted in its April 2010 decision, it appeared to the Board that the JSRRC provided all available information and evidence and the Winter 1993 Quartermaster Bulletin did provide history beginning January 1993.  As noted in the Joint Remand, however, there is no clear indication as to what months the bulletin entails given that the Veteran served in Somalia from January 1993 to May 1993. 

Additionally, during the course of the appeal, the provisions of 38 C.F.R. § 3.304(f) pertaining to PTSD were amended.  Specifically, an amendment to 38 C.F.R. § 3.304(f) effective from July 13, 2010.  See 75 Fed. Reg. 39843 (July 13, 2010).  This amendment eliminated the requirement for corroboration that the claimed in-service stressor occurred if a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted confirms that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Some of the pertinent evidence in the file refers to the fact that the Veteran feared for his life at certain times when in Somalia.  In view of the regulatory amendment, the Board believes additional development is necessary before the Board may proceed with appellate review.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the U.S. Army and Joint Services Records Research Center (JSRCC) and again request unit histories of the 267th Quartermaster Company from January 1993 to May 1993.  If the complete unit records covering this entire time period cannot be obtained, the Veteran should be provided notification in accordance with 38 C.F.R. § 3.159(e) (2010). 

2.  After completion of the above, the Veteran should then be scheduled for a VA PTSD examination (by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted) to ascertain if the Veteran suffers from PTSD related to fear of hostile military activity.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  Appropriate psychological testing, including specific tests for PTSD, should be accomplished.

If a claimed stressor has been corroborated, the examiner should be furnished the details of such stressor(s).  The examiner should then offer an opinion as to whether the Veteran has PTSD related to such stressor. 

Even if a claimed stressor is not corroborated, the examiner should offer an opinion as to whether the Veteran has PTSD related to fear of hostile military action. 

A rational should be furnished for all opinions.

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues on appeal.  The readjudication of the PTSD issue should include an analysis under the amended provisions of 38 C.F.R. § 3.304(f) regarding fear of hostile military or terrorist activity.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


